Citation Nr: 9934030	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  93-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1945 to November 
1948 and from July 1951 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board has remanded the appeal in September 1995 and 
November 1996.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for right knee disability is plausible and all relevant 
evidence necessary for an equitable disposition of the appeal 
with respect to the issue decided herein has been obtained.  

2.  The veteran's service-connected right knee disability is 
manifested by right knee replacement with severe pain and 
weakness in the right knee.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 60 percent evaluation for right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for total right knee 
replacement is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes  The Board is of the opinion that this case presents 
no evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In April 1987 the veteran underwent total right knee 
replacement.  Service connection was established for total 
arthroplasty of the right knee effective July 9, 1991.  

The report of a November 1991 VA examination notes the 
history of the right knee arthroplasty and includes a like 
diagnosis.  During the veteran's personal hearing in April 
1993 he indicated that he experienced pain in his right knee 
that restricted his activities, including restricting bending 
to approximately 45 degrees, causing him to be unable to 
kneel.  He indicated that if he would walk a block and one 
half his knee would start hurting.

The report of a July 1996 VA orthopedic examination reflects 
that range of motion of the right knee was accomplished from 
0 to 100 degrees with no laxity of the ligaments.  There was 
no effusion in the right knee joint.  X-rays revealed that 
the prostheses were in good position.  The veteran was 
wearing an elastic support on the right knee.  The examiner's 
conclusion was that the veteran had satisfactory total knee 
arthroplasty with no evidence of complication and good 
function.

The report of a July 1998 VA fee-basis examination reflects 
that the veteran complained of right knee pain without 
swelling.  He reported clicking and popping.  On examination 
range of motion of the right knee was from 0 degrees' 
extension to 90 degrees' flexion.  There was no significant 
instability.  There was moderate diffuse medial tenderness 
along the medial capsule and medial joint line.  X-rays 
showed that the right knee joint components were in place 
without evidence of loosening or infection.  The overall 
alignment appeared to be adequate.  The diagnoses included 
status post right knee replacement with overall good clinical 
results.  The examiner commented that in terms of functional 
limitations the veteran would be expected to be able to lift 
and carry no more than 25 pounds on an occasional basis and 
standing and walking would be a maximum of 4 hours out of an 
8-hour day with no more than 1 hour at a time.  He would be 
able to do occasional bending and stooping but would not be 
able to stand or walk on uneven ground for more than one hour 
a day and should not be climbing stairs for more than 1/2 
hour out of an 8-hour day.  

The veteran's service-connected right knee disability has 
been rated as 30 percent disabling under Diagnostic Code 5055 
of the Rating Schedule.  38 C.F.R. Part 4.  Diagnostic Code 
5055 provides that following prosthetic replacement of a knee 
joint, a 100 percent evaluation will be in effect for one 
year.  Thereafter, with intermediate degrees of residual 
weakness, pain or limitation of motion, ratings may be made 
by analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent being assigned.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  

Although the competent medical evidence reflects that the 
veteran generally has overall good clinical results with the 
right knee arthroplasty, the competent medical evidence also 
reflects that there are substantial restrictions placed upon 
his activity in terms of limitations on standing, walking, 
lifting, stair climbing, or walking on uneven ground.  The 
veteran has consistently reported severe painful motion and 
weakness that affect his ability to use his right knee and 
this is, in substance, confirmed by competent medical 
evidence reflecting the restrictions placed on his activities 
as a result of his knee.  With consideration of the veteran's 
testimony and statements with respect to weakness and chronic 
pain and the competent medical evidence indicating how these 
symptoms affect his daily activities, the Board concludes 
that the evidence is in equipoise with respect to whether 
there are chronic residuals of the right knee replacement 
which includes severe painful motion or weakness in the right 
lower extremity.  In resolving all doubt in the veteran's 
behalf, the 60 percent evaluation is warranted.  This is the 
highest appropriate schedular evaluation that may be assigned 
for a knee disability under any applicable criteria.

The competent medical evidence of record reflects that the 
veteran has healed scars of the right knee.  Neither the 
competent medical evidence nor the lay evidence of record 
indicates that these scars are superficial, poorly nourished, 
have repeated ulceration, or are tender and painful on 
objective demonstration.  Neither is it indicated that the 
scars limit the function of the knee.  Therefore, a separate 
evaluation for the scars under Diagnostic Codes 7803, 7804, 
and 7805 (1999) is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An increased rating of 60 percent for right knee disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

